Case 19-41915-pwb       Doc 12    Filed 10/30/19 Entered 10/30/19 15:19:13           Desc Main
                                  Document     Page 1 of 4


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF GEORGIA
                                         ROME DIVISION

      In re:                                        :       Chapter 13

      GREGORY TYSON CROMWELL,                       :       Case No. 19-41915-PWB
          Debtor
                                                    :

      CROCKETT RENTALS, LLC,                        :
           Movant
                                                    :

      v.                                            :

      GREGORY TYSON CROMWELL,                       :
          Respondent
                                            :

                OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN OF DEBTORS

               COMES NOW, CROCKETT RENTALS, LLC, creditor of the above-styled debtor, and

      files this its objection to the Chapter 13 plan of the debtor and respectfully shows the Court

      the following:

                                                     1.

               This proceeding arises under 11 U.S.C. Chapter 13 of the Bankruptcy Code on the

      petition filed by the debtor on or about August 22, 2019.

                                                     2.

               Movant herein asserts it is a leasehold creditor having a lease agreement on a 10’ x

      16’ Barn, as evidenced by its Proof of Claim and supporting documents filed with the Court.

      Crockett Rentals, LLC has a claim in the sum of $1,374.28.

                                                    3.

               Movant shows the debtor has filed his Chapter 13 plan with the Court providing for

      payment to Crockett Rentals, LLC as a secured creditor to be paid on a value of $1,374.28,

      payable at the rate of $20.00 per month beginning January 2016, plus 5.5% interest, through
Case 19-41915-pwb       Doc 12     Filed 10/30/19 Entered 10/30/19 15:19:13           Desc Main
                                   Document     Page 2 of 4


      the Chapter 13 plan.

                                                        4.

              Movant requests that it be paid directly outside the Chapter 13 plan on its lease

      agreement as contemplated by Section 365 of the Bankruptcy Code.

                                                        5.

              Movant herein asserts it does not have adequate protection for its security interest in

      the property set forth herein.

                                                        6.

              Crockett Rentals, LLC, objects to the confirmation of the debtor’s plan on the grounds

      that the plan:

              (a) Does not comply with the provisions of Chapter 13 of the Bankruptcy Code;

              (b) Does not comply with the provisions necessary as set forth in 11 U.S.C. Section

      1325;

              (c) Is not in compliance with Section 1322 of the Bankruptcy Code;

              (d) Has not been proposed in good faith;

              (e) Attempts to modify the rights of a holder of a leasehold creditor and fails to

      properly protect the claim of a creditor;

              (f) Fails to adequately provide for a plan which will give the creditor the same or

      equivalent benefits that it would receive under a Chapter 7 liquidation.

                                                        7.

              Movant asserts the property in which it holds a security interest will be depreciating

      more rapidly than the payments provided under debtors' plan.

              WHEREFORE, Crockett Rentals, LLC, respectfully requests:

              (a) That this its objection be allowed;

              (b) That debtor’s Chapter 13 plan as proposed be denied confirmation;
Case 19-41915-pwb    Doc 12     Filed 10/30/19 Entered 10/30/19 15:19:13                Desc Main
                                Document     Page 3 of 4


            (c) That movant be granted attorney's fees for prosecution of this action; and

            (d) That movant have such other and further relief as is just and proper.


                                                  /s/ Emmett L. Goodman ,Jr.
                                                   EMMETT L. GOODMAN, JR.
                                                   Bar No. 301000
                                                   Attorney for Movant,
                                                   Crockett Rentals, LLC

      EMMETT L. GOODMAN, JR., LLC
      544 Mulberry Street, Suite 800
      Macon, GA 31201
      Telephone: (478) 745-5415
      Email: bkydept@goodmanlaw.org
Case 19-41915-pwb      Doc 12    Filed 10/30/19 Entered 10/30/19 15:19:13             Desc Main
                                 Document     Page 4 of 4


                                          CERTIFICATE OF SERVICE

             I, Emmett L. Goodman, Jr., do certify that I have served the debtor, debtor’s attorney, and

      the Chapter 13 Trustee with a true and correct copy of the within and foregoing objection by

      depositing a copy of the same to each in the United States Mail in a properly addressed envelope

      with adequate postage thereon to:

      Gregory Tyson Cromwell
      3592 Dews Pond Rd SE
      Calhoun, GA 30701-4411

      Dan Saeger
      Saeger & Associates, LLC
      Suite D
      706 S Thornton Ave
      Dalton, GA 30720

      Mary Ida Townson
      Chapter 13 Trustee
      Suite 1600
      285 Peachtree Center Ave, NE
      Atlanta, GA 30303


             This 30th day of October, 2019.

                                                   /s/ Emmett L. Goodman ,Jr.
                                                    EMMETT L. GOODMAN, JR.
                                                    Bar No. 301000
                                                    Attorney for Movant,
                                                    Crockett Rentals, LLC

      EMMETT L. GOODMAN, JR., LLC
      544 Mulberry Street, Suite 800
      Macon, GA 31201
      Telephone: (478) 745-5415
      Email: bkydept@goodmanlaw.org
